NON-FINAL REJECTION
(in response to amendment dated 6/16/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
On 6/16/2022, Applicant submitted an amendment to the application which contains an amended claim set and remarks including an election of species in response to the restriction/election requirement dated 4/28/2022. The amendment has been entered and considered for this Office Action.

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1 and 4-20) in the reply filed on 6/16/2022 is acknowledged.
Claims 2 and 3 are (drawn to a nonelected species) has been withdrawn by way of the amendment dated 6/16/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing mechanism” in claim 5:
“securing mechanism” in claim 5:
Structural placeholder: “securing mechanism”
Claimed function: “mechanically connect the first set of array portions to the second set of array portions when the at least one flexible coil array is in the extended position”
Insufficient structures/materials/acts to achieve or perform the claimed function: the claim does not recite any structures that mechanically connect the first set of array portions to the second set of array portions beyond merely reciting the “securing mechanism” itself; further, the term “securing” describes the function and the not structure itself.
“disabling mechanism” in claim 10:
Structural placeholder: “disabling mechanism”
Claimed function: “electrically disable the at least one flexible coil array when the at least one flexible coil array is in the stored position”
Insufficient structures/materials/acts to achieve or perform the claimed function: the claim does not recite any structures that electrically disables the at least one flexible coil array beyond merely reciting the “disabling mechanism” itself; further, the term “disabling” describes the function and not the structure itself.
“retraction mechanism” in claim 15:
Structural placeholder: “retraction mechanism”
Claimed function: “returning the at least one flexible coil array from the extended position to the stored position when the at least one flexible array is not in use”.
Insufficient structures/materials/acts to achieve or perform the claimed function: the claim does not recite any structures that facilitates returning the at least one flexible coil array from the extended position to the stored position beyond merely reciting the “retraction mechanism” itself; further; the term “retraction” describes the function and the not the structure itself.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Securing mechanism: buttons, straps, hook and loop fasteners such as Velcro® have been identified from the Specification (see page 9, ¶ [0028]) as structures corresponding to the claimed function of “mechanically connect the first set of array portions to the second set of array portions when the at least one flexible coil array is in the extended position”. Therefore the securing mechanism as recited in the claims is being construed as covering the identified structure(s) or any equivalent thereof:
Disabling mechanism: a PIN diode switch, a MEMS switch, a low or high input impedance preamplifier, a FET switch, and/or an optical switch have been identified from the Specification (see page 6, ¶ [0023]) as structures corresponding to the claimed function of “electrically disable the at least one flexible coil array when the at least one flexible coil array is in the stored position”. Therefore the disabling mechanism as recited in the claims is being construed as covering the identified structure(s) or any equivalent thereof.
Retraction mechanism: a spring, elastic, or a rubber band have been identified from the Specification (see page 8, ¶ [0027]; and page 10, ¶ [0029]) as structures corresponding to the claimed function of “returning the at least one flexible coil array from the extended position to the stored position when the at least one flexible array is not in use”. Therefore the retraction mechanism as recited in the claims is being construed as covering the identified structure(s) or any equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7-9, 11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al., US 2008/0129293 A1 (hereinafter “Schnell”) in view of Jeong et al., US 2015/0168511 A1 (hereinafter “Jeong”).
Regarding claims 1 and 4, Schnell discloses an MRI RF coil array (of an MRI apparatus, ¶ [0009]) configured to operate in at least one of a Tx mode or a Rx mode1, the MRI RF coil array comprising:
at least one flat spine-like coil2 array (local coils 38) configured to be arranged within a patient table (patient bed 8) of an MRI system; and
at least one flexible coil array (local coil elements 28) configured to be in a stored position under the patient table (see Fig. 8), wherein in the stored position, the at least one flexible coil array is under the at least one flat spine-like coil array (see Fig. 8).
The at last one flexible coil array is further configured to be in an extended position (see Fig. 9), wherein, in the extended position, the at least one flexible coil array is configured to be extracted from under the patient table via two opposite sides of the patient and to wrap around at least one anatomical region of a patient (9) on the patient table to facilitate MR imaging of the at least one anatomical region (see Fig. 9).
Schnell does not disclose that the stored position of that the at least one flexible coil is configured to be in is within or above the patient table, let alone that the at least one flexible coil array is configured to be extracted from the patient table itself.
Jeong, in the same field of endeavor as Schnell (i.e., MRI), teaches at least one flexible coil array (RF receiving coil 170) configured to be in a stored position within the patient table (patient table 210) of an MRI system (see Figs. 7A and 9A).
Jeong further teaches that the at least one flexible coil array is further configured to be in an extended position (see Figs. 7B and 9B), wherein, in the extended position, the at least one flexible coil array is configured to be extracted from the patient table via two opposite sides of the patient table openings 211) and to wrap around at least one anatomical region of a patient (see Figs. 7B and 9B).
The ordinarily skilled artisan would have recognized that by configuring the at least one flexible coil array to be stored within and extracted from the patient table, as taught by Jeong (instead of storing below the patient table and extract from below the patient table as disclosed in Schnell), the at least one flexible coil array, in the extended position, can wrap around the anatomical region of the patient with a closer fit.
Further, the ordinarily skilled artisan would have recognized that a closer fit would improve resolution of MRI images (see ¶ [0004] of Schnell). Therefore, the ordinarily skilled artisan would have reasonably predicted and understood that modifying the invention of Schnell by combining with the teachings of Jeong, could have reasonably improved the resolution of the MRI images acquired with the at least one flexible coil array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schnell such that the stored position of that the at least one flexible coil is configured to be in is within the patient table, and such that the at least one flexible coil array is configured to be extracted from the patient table itself, as taught by Jeong; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide the at least one flexible coil array with a closer fit with the anatomical region for the purposes of improving resolution of MRI images acquired with the at least one flexible coil array.

Regarding claim 5, Schnell modified by the teachings of Jeong, teaches the invention of claim 4 as discussed above. Schnell further discloses that a first and second flexible coil arrays (28, Fig. 9) of the at least one flexible coil array. It is understood that each flexible coil array comprises its own respective set of array portions (coils 2, Fig. 1). Schnell further discloses that the at least one securing mechanism (means of attachment 31) that is configured to mechanically connect the first set of array portions to the second set of array portions when the at least one flexible coil array is in the extended position (“If there is now a patient 9 on the patient bed 8, as shown in FIG. 9, the complementary local coil elements 28 can be positioned on the patient 9 by pulling them out. The local coil elements 28 can be fastened to each other above the patient 9 with the aid of a means of attachment 31, embodied here as a Velcro® fastener, so that they remain in position on the patient. In this embodiment too damping means can be provided to prevent the local coil elements 28 moving back into their holders 27 too quickly.” ¶ [0046]).

Regarding claim 7, it is noted that the claim is to apparatus/product; therefore, to the extent that the claim recites a torso, this is considered a recitation of intended use and therefore not given patentable weight beyond the capability of the first flexible coil array to wrap around the torso to facilitate MRI of the torso. It is further noted that the claim does not specify the size of the torso. In this sense, the ordinarily skilled artisan would have recognized there exists in this universe a torso having some arbitrary particular size such that a first flexible coil array of the modified Schnell invention (because of its size) would be capable of wrapping around said torso to facilitate MRI thereof.

Regarding claim 8, the claim is rejected for similar reasoning as that discussed above regarding claim 7 because the recitation of legs, knees, and feet is similarly considered a recitation of intended use and the claim similarly does not specify the size thereof.

Regarding claim 9, the claim is rejected for similar reasoning as that discussed above regarding claims 7 and 8 because the recitation of a head is similarly considered a recitation of intended use and the claim similarly does not specify the size thereof.

Regarding claim 11, Schnell further discloses that the at least one flexible coil array is integrated into the patient table (see Fig. 9). Further, the at least one flexible coil array is permanently electrically and mechanically connected to the patient table (implied from “It is especially useful for at least one permanently installed local coil to be provided in or below the patient bed” ¶ [0027]; “Regardless of whether one local coil or a number of local coils are used in the local coil element, only a single connection need be provided for data transmission. This output cable is then permanently connected by an appropriate connection to the electronics of the magnetic resonance system.” ¶ [0014]).

Regarding claim 13, in the case where a first flexible coil array of the at least one flexible coil array operates as a reception coil as described in ¶ [0004], it is understood by the ordinarily skilled artisan that the first flexible coil array would operate when an associated MRI system operates in a receive mode and would be disabled when the associated MRI system operates in a transmit mode.

Regarding claim 15, Schnell further discloses at least one retraction mechanism (return element 29) that facilitates returning the at least one flexible coil array from the extended position to the stored position when the at least one flexible coil array is not in use (implied by: “a local coil element 28 is attached to a return element 29, here a flexible spring for example. […] Both local coil elements are provided with a handle 30, by which for example they can be pulled by an operator against the force of the return element 29, in this case the torsion springs mentioned in the example, out of their holders 27.” ¶ [0045]; “[two] damping means can be provided to prevent the local coil elements 28 moving back into their holders 27 too quickly.” ¶ [0046]).

Regarding claims 16-18, the discussion above regarding claims 1 and 7-9 similarly applies here.

Regarding claims 19 and 20, the discussion above regarding claims 1 and 4 similarly applies here.
Additionally, Schnell further discloses an MRI apparatus comprising a patient table (8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schnell in view of Jeong as applied to claim 1 above, and further in view of Feld et al., US 2009/0009172 A1 (hereinafter “Feld”).
Regarding claim 6, Schnell modified by the teachings of Jeong, teaches the invention of claim 4 as discussed above; but does not teach that the at least one flexible coil array comprises a first flexible coil array and a different second flexible coil array that is offset from the first flexible coil array along a superior and inferior (SI) direction.
Feld, in the same field of endeavor as Schnell (i.e., MRI), teaches a first flexible coil array and a different second flexible coil array that is offset from the first flexible coil array along a superior and inferior (SI) direction (see Figs. 1A and 1B).
The ordinarily skilled artisan would have recognized that by providing more than one flexible coil array that are offset from each other along the SI direction, a close or tighter fit that is more contoured to the patient can be achieved.
Further, the ordinarily skilled artisan would have recognized that a closer or tighter fit that is more contoured to the patient would improve resolution of MRI images (see ¶ [0004] of Schnell). Therefore, the ordinarily skilled artisan would have reasonably predicted and understood that modifying the invention of Schnell by combining with the teachings of Feld, could have reasonably improved the resolution of the MRI images acquired with the at least one flexible coil array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schnell such that the at least one flexible coil array comprises a first flexible coil array and a different second flexible coil array that is offset from the first flexible coil array along the SI direction, as taught by Feld; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide the at least one flexible coil array with a closer/tighter fit that is more contoured with the anatomical region for the purposes of improving resolution of MRI images acquired with the at least one flexible coil array.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell in view of Jeong as applied to claim 1 above, and further in view of Bulumulla et al., US 2013/0320981 A1 (hereinafter “Bulumulla”).
Regarding claim 10, Schnell modified by the teachings of Jeong, teaches the invention of claim 1 as discussed above; but does not teach at least one disabling mechanism configured to electrically disable the at least one flexible coil array when the at least one flexible coil array is in the stored position.
It is noted that the recitation of “when the at least one flexible coil array is in the stored position” is being construed as a recitation of intended use of the claimed at least disabling mechanism and therefore not given patentable weight capability of the at least one disabling mechanism to perform the claimed function during the recited time.
Bulumulla, in the same field of endeavor as Schnell (i.e., MRI), teaches at least one disabling mechanism configured to electrically disable at least one flexible coil array (“The coils that do cover the patient 12 may be disabled by activating blocking circuits or turning off power to pre-amplifiers. In certain alternative embodiments, the coils that do not cover the patient 12 may not be deactivated, however, outputs/signals received from such coils that do not cover the patient 12 may be discarded.” ¶ [0052]). It is noted that the disabling mechanism would be understood as capable of electrically disabling at least one flexible coil array when the at least one flexible coil array is in a stored position (or during any other arbitrary time for that matter).
Otherwise, the ordinarily skilled artisan would have recognized that the stored coils in the modified Schnell invention wouldn’t cover the patient because they are stored. Therefore applying Bulumulla’s teaching of disabling coils that don’t cover the patient would therefore result in disabling stored coils.
By disabling stored coils, the ordinarily skilled artisan would have recognized that various sized and shaped patients can easily be accommodated (see ¶ [0053] of Bulumulla).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schnell by providing at least one disabling mechanism configured to electrically disable the at least one flexible coil array when the at least one flexible coil array is in the stored position, as taught by Bulumulla; and the ordinarily skilled artisan would have been motivated to make this modification in order to more easily accommodate patients of various shapes and sizes.

Regarding claim 14, Schnell modified by the teachings of Jeong, teaches the invention of claim 1 as discussed above; but does not teach that a first flexible coil array of the at least one flexible coil array is a transmit/receive coil configured to operate when an associated MRI system operates in a receive mode and further configured to be one of inductively coupled to a whole body coil when the associated MRI system operates in a transmit mode or electrically connected to transmit circuitry when the associated MRI system operates in the transmit mode.
Bulumulla teaches a first flexible coil (202) of the at least one flexible coil array is a transmit/receive coil (implied by “The first sheet of coils 202, for example, may be a plurality of coils 204 that are disposed on/inside one or more layers of flexible substrate 206 […] The plurality of coils 204, for example, may be receiver coils, transmitter coils, anterior receiver coils, posterior receiver coils, radio frequency coils, and the like.” ¶ [0028]; see footnote3 below) configured to operate when an associated MRI system operates in a receive mode and further configured to be electrically connected to transmit circuitry when the associated MRI system operates in the transmit mode (implied by transmit/receive interface 42, ¶ [0025]).
By configuring a first flexible coil array of the at least one flexible coil array to operate or be connected to transmit and/or receive circuitry according to whether the MRI system is currently in transmit or receive mode (e.g., according to a pulse sequence), the ordinarily skilled artisan would have recognized that the first flexible coil array can serve as both a transmit and a receive coil while isolating the transmit and receive electronics from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schnell such that a first flexible coil array of the at least one flexible coil array is a transmit/receive coil configured to operate when an associated MRI system operates in a receive mode and further configured to be electrically connected to transmit circuitry when the associated MRI system operates in the transmit mode, as taught by Bulumulla; and the ordinarily skilled artisan would have been motivated to make this modification in order to have the first flexible coil array serve as both a transmit and a receive coil while isolating the transmit and receive electronics from each other.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schnell in view of Jeong as applied to claim 1 above, and further in view of Hesels et al., US 2017/0299669 A1 (hereinafter “Hesels”).
Regarding claim 12, Schnell modified by the teachings of Jeong, teaches the invention of claim 1 as discussed above; but does not teach that the at least one flexible coil array is configured to be removably electrically and mechanically connected to the patient table.
Hesels teaches at least one flexible coil array (2) configured to be removably electrically and mechanically connected to a patient table (1) via a connection shown in Figs. 3 or 4.
The ordinarily skilled artisan would have recognized that configured the at least one flexible coil array in the modified Schnell invention to be removably electrical and mechanically connected to the patient table would improve the reconfigurability of the invention and/or improve the ease of repairability by improving the ease of replacing parts such as the at least flexible coil array itself.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schnell such that the at least one flexible coil array is configured to be removably electrically and mechanically connected to the patient table, as taught by Hesels; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve the repairability and ease thereof of the invention of Schnell.

Allowable Subject Matter
Claims 1, 16, and 19 (and dependent claims thereof) would be allowable if amended to limit the stored position to being within the at least one flat spine-like coil array. Please consider the following proposed amendment to claim 1 as a representative example:
1.	(Currently Amended) A magnetic resonance (MR) imaging (MRI) radio frequency (RF) coil array configured to operate in at least one of a transmit (Tx) mode or a receive (Rx) mode, the MRI RF coil array comprising:
at least one flat spine-like coil array configured to be arranged one of within or above a patient table of a MRI system; and
at least one flexible coil array configured to be in a stored position one of within or above the patient table, wherein, in the stored position, the at least one flexible coil array is 
wherein the at least one flexible coil array is further configured to be in an extended position, wherein, in the extended position, the at least one flexible coil array is configured to be extracted from the patient table and to wrap around at least one anatomical region of a patient on the patient table to facilitate MRI of the at least one anatomical region.


The following is a statement of reasons for the indication of allowable subject matter:
Within the context of the MRI RF coil array of claims 1, 16, and 19, the prior art of record does not teach or reasonably suggest the stored position being within the at least one flat spine-like coil array itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “In modern magnetic resonance systems local coils are used as reception coils in order to obtain a better resolution of images by placing them closer to the patient. For this purpose, the practice of laying the local coils directly on the patient is known.” ¶ [0004] of Schnell
        
        2 In accordance with page 5, ¶ [0022] of the Specification of the instant application, the term “spine-like coil” is being construed as referring to a coil on or in a patient table that (either alone or in combination with other coil(s) on or in the patient table) cover an area underneath one or more of a patient’s spine, head, or legs and feet.
        3 The ordinarily skilled artisan would understand this to mean any combination including transmit and receive coils. This interpretation is consistent with claim 3 which recites “the plurality of coils comprises a receiver coil, a transmitter coil, an anterior receiver coil, a posterior receiver coil, a radio frequency coil, or combinations thereof” (emphasis added).